Pannell, Judge.
Where, to a judgment rendered prior to a defendant’s adjudication as a bankrupt, the defendant files a plea for stay of execution, which stay is granted pending determination of discharge, and where subsequently the defendant filed his plea of discharge in bankruptcy and after hearing thereon the plea is denied, and the defendant, in his bill of exceptions to this court, assigns error on the denial of his plea, held:
There being in the record before this court no brief of evidence or stipulation of facts in proof of the allegations contained in the plea, and a consideration thereof being necessary to a decision of the sole assignment of error, the, judgment of the trial judge denying said plea must be affirmed. Whitner v. Whitner, 207 Ga. 97, 100 (60 SE2d 464); Pierce v. Felts, 146 Ga. 716 (92 SE 212); White v. Hornsby, 191 Ga. 462 (2) (12 SE2d 875); Walker v. Hamilton, 209 Ga. 735, 738 (76 SE2d 12); Lewis & Matthews v. W. J. Sams & Son, 22 Ga. App. 222 (95 SE 764).

Judgment affirmed.


Nichols, P. J., and Eberhardt, J., concur.

E. B. Shaw, for plaintiff in error.
Lvpshutz, Macey, Zusmann & Sikes, Robert A. Eisner, contra.